—Order of disposition, Family Court, New York County (Leah Marks, J.), entered January 26, 1993, which placed respondent’s children in petitioner’s custody for a period of up to one year, following a fact-finding determination of neglect, unanimously affirmed as to the fact finding and dismissed as moot as to the placement, without costs.
The unrebutted testimonial and documentary evidence in *347the record fully supports the court’s findings that respondent failed to provide for her two-year-old child, who was found alone and unsupervised in the streets after midnight, and that her attitude, as evidenced by her refusal to remain in any shelter or obtain assistance, as well as her paranoid actions, were impairing her ability to care for her children (see, Matter of Tammie Z., 105 AD2d 463, affd 66 NY2d 1). A court need not "await broken bone or shattered psyche before extending its protective cloak around [a] child” in a neglect proceeding (Matter of Anthony, 81 Misc 2d 342, 345). Respondent’s challenge to the placement directed by the dispositional order is now moot since the one-year placement period has expired (Matter of Kevin R., 193 AD2d 351, 352, appeal dismissed 82 NY2d 735), and a subsequent order extending placement has been entered (Matter of Tanya M., 207 AD2d 656). In any event, the court did not abuse its discretion in refusing an immediate trial discharge of the children to respondent. Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Mazzarelli, JJ.